                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON

IN RE: David Arthur Scoggins                             Case No.:18-62355-tmr13
       Susan Lee Scoggins
                                                         LIST OF NAMES AND POST OFFICE
Debtors                                                  ADDRESSES FOR UNCLAIMED FUNDS

I, the undersigned case trustee, certify that:

1. The final disbursement to creditors has been completed.

2. All final disbursement checks payable in this case have been cashed except that checks issued to the
   entities listed below have been stopped for payment because they have either been returned as
   undeliverable or 90 days have passed since issuance.

3. I verify the address used for mailing to each entity matches the most recent address in the case record
   for that entity, and I made all other reasonable attempts to deliver each check.

4. A payment for the total of all such unclaimed funds listed below in the amount of $4,947.15 is made
   to the Clerk of the U.S. Bankruptcy Court, in conjunction with the filing of this list.

5. The following is a list of the names of, and mailing address used for, the entities entitled to the
   following sums:


CLAIM NO.                NAME/ADDRESS                                                         DIVIDENDDIVIDEND
0                        David Arthur Scoggins                                                 $4,947.15
                         Susan Lee Scoggins
                         4110 Corey Road
                         Central Point, OR, 97502

                                                                           TOTAL:               $4,947.15

DATED: July 09, 2019                                                 /s/ Naliko Markel
                                                                   Naliko Markel, Trustee
390 (2/2/2018)




                         Case 18-62355-tmr13         Doc 31     Filed 07/09/19
